Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the AFCP amendment filed on 07/02/2021.
Claims 15, 19 and 20 are amended by the Applicants.
Claims 16-18 cancelled by the Applicants.
Claims 1, 5-9, 13-15 and 19-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Nathan M. Rao [45,466] on 07/08/2021. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please cancel claims 2-4, 10-12 and amend claims 1, 5-6, 9 and 13-14 as follows.
1. (Currently Amended) A computer-implemented method comprising:
determining, by one or more processing units, one or more currently running workloads to be preempted by a pending workload, wherein releasable resources from the one or more 
dispatching, by one or more processing units, the pending workload so that the pending workload uses at least part of the releasable resources from the one or more currently running workloads to run;
suspending, by one or more processing units, the one or more currently running workloads to release the releasable resources; and
starting, by one or more processing units, the pending workload using the releasable resources;
wherein the one or more currently running workloads have lower priorities than that of the pending workload;
wherein the releasable resources from the one or more currently running workloads are calculated by subtracting locked resources of the one or more currently running workloads from total resources allocated to the one or more currently running workloads.

2-4.    (Cancelled) 

5. (Currently Amended) The method of claim 1 
6. (Currently Amended) The method of claim 1 

9. (Currently Amended)  A computer system comprising: 
a processor; and
a computer-readable memory coupled to the processor, the memory comprising instructions that when executed by the processor perform actions of:
determining one or more currently running workloads to be preempted by a pending workload, wherein releasable resources from the one or more currently running workloads meet demanded resources of the pending workload;  wherein the releasable resources are 
dispatching the pending workload so that the pending workload uses at least part of the releasable resources from the one or more currently running workloads to run;
suspending the one or more currently running workloads to release the releasable resources; and
starting the pending workload using the releasable resources;
wherein the one or more currently running workloads have lower priorities than that of the pending workload;
wherein the releasable resources from the one or more currently running workloads are calculated by subtracting locked resources of the one or more currently running workloads from total resources allocated to the one or more currently running workloads.

10-12.    (Cancelled) 

13. (Currently Amended) The computer system of claim 9 
14. (Currently Amended)The computer system of claim 9 
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of workload scheduling, and more specifically, to preemptive scheduling based on releasable resource. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…wherein the releasable resources are a first portion of allocated resources allocated to the one or more currently running workloads, and wherein a second portion of the allocated resources includes an amount of locked resources, wherein the locked resources are resources that cannot be released to the pending workload; and dispatching, by one or more processing units, the pending workload so that the pending workload uses at least part of the releasable resources from the one or more currently running workloads to run; suspending, by one or more processing units, the one or more currently running workloads to release the releasable resources; and starting, by one or more processing units, the pending workload using the releasable resources; wherein the one or more currently running workloads have lower priorities than that of the pending workload; wherein the releasable resources from the one or more currently running workloads are calculated by subtracting locked resources of the one or more currently running workloads from total resources allocated to the one or more currently running workloads” as recited in claim 1, “…wherein the releasable resources are a first portion of allocated resources allocated to the one or more currently running workloads, and wherein a second portion of the allocated resources includes an amount of locked resources, wherein the locked resources are resources that cannot be released to the pending workload; and dispatching the pending workload so that the pending workload uses at least part of the releasable resources from the one or more currently running workloads to run; suspending the one or more currently running workloads to release the releasable resources; and starting the pending workload using the releasable resources; wherein the one or more currently running workloads have lower priorities than that of the pending workload; wherein the releasable resources from the one or more currently running workloads are calculated by subtracting locked resources of the one or more currently running workloads from total resources allocated to the one or more currently running workloads” as recited in claim 9, and “…wherein the releasable resources are a first portion of allocated resources allocated to the one or more currently running workloads, and wherein a second portion of the allocated resources includes an amount of locked resources, wherein the locked resources are resources that cannot be released to the pending workload; and dispatch the pending workload so that the pending workload uses at least part of the releasable resources from the one or more currently running workloads to run, suspend the one or more currently running workloads to release the releasable resources; and start the pending workload using the releasable resources; wherein the one or more currently running workloads have lower priorities than that of the pending workload; wherein the releasable resources from the one or more currently running workloads are calculated by subtracting locked resources of the one or more currently running workloads from total resources allocated to the one or more currently running workloads” as recited in claim 15.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Laura E. Jackson et al. discloses algorithms for the preemptive scheduling of deterministic, real-time tasks can have applications in providing quality-of-service guarantees to packet flows in multichannel optical networks.
Stankovic, John A., et al. discloses most classical scheduling theory deals with static scheduling. In static scheduling, the scheduling algorithm has complete knowledge of the task set 
Sha, Lui, et al. discloses in many real-time applications, the set of tasks in the system, as well as the characteristics of the tasks, change during system execution. Specifically, the system moves from one mode of execution to another as its mission progresses. A mode change is characterized by the deletion of some tasks, addition of new tasks, or changes in the parameters of certain tasks, for example, increasing the sampling rate to obtain a more accurate result. This paper discusses how mode changes can be accommodated within a given framework of priority driven real-time scheduling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.


/Satish Rampuria/Primary Examiner, Art Unit 2193